APPLICATION FOR REHEARING ON BEHALF OF TRINITY UNIVERSAL INSURANCE COMPANY
PER CURIAM.
In its application for rehearing learned counsel for defendant, Trinity Universal Insurance Company, complains of our decree rendered on May 17, 1962 affirming the judgment of the Lower Court. They contend that this Court erred in holding that LSA-R.S. 13:3869, 13:3870 gave the plaintiff a right' to sue the surety on an Indemnity Bond for damages other than those damages for which the Sheriff would have been liable and cites Foucher v. Kenner, 36 La.Ann. 149. We believe this proposition of law is covered by a later case as found in Connell v. David Bernhardt Paint Company, 163 La. 586, 112 So. 495, in which it has been held that if the Sheriff or Constable who seizes under a writ directed against one person property belonging to another, he is liable in solido with the seizing creditor for damages resulting therefrom. We believe this latter jurisprudence to be applicable to the instant case and for the reasons stated the application for rehearing is denied.
Rehearing denied.